Filed 10/5/21 Dell v. Parmar CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 STEWART DELL, Individually and as
 Successor, etc., et al.,
                                                                         E073851
          Plaintiffs and Appellants,
                                                                         (Super.Ct.No. CIVDS1504642)
 v.
                                                                         OPINION
 VIKRAM S. PARMAR et al.,

          Defendants and Respondents.



         APPEAL from the Superior Court of San Bernardino County. David Cohn, Judge.

Affirmed.

         WLA Legal Services and Steven Zelig for Plaintiffs and Appellants.

         LaFollette Johnson DeHaas Fesler & Ames, Michael J. Doubet and Grigory

Rchtouni for Defendant and Respondent Mazin Munir.

         Cole Pedroza, Kenneth R. Pedroza, Michael A. Carlin; Walker and Mann, Jeffrey

A. Walker and Jeffrey K. Keyes for Defendants and Respondents St. Mary High Desert

Medical Group and Vikram S. Parmar.



                                                             1
       Plaintiffs and appellants Stewart Dell, Individually and as Successor in Interest,

etc. et al., (Plaintiffs) appeal the order entered by the superior court awarding defendants

and respondents Dr. Mazin Munir, Dr. Vikram Parmar and St. Mary High Desert Medical

Group (High Desert) (collectively, Defendants) expert witness fees after they were

successful at trial pursuant to Code of Civil Procedure section 998.1

       Perry Dell (Dell) was 83 years old when he presented to High Desert complaining

that he did not feel well. Dell was diagnosed with pneumonia. He had several

preexisting conditions including COPD, diabetes and congestive heart failure. He also

complained of back pain and that he had been having trouble walking. Dr. Munir was his

treating physician at High Desert. An MRI was taken of his back, and Dr. Parmar, a

surgeon employed by High Desert, recommended that he have back surgery. After the

surgery, Dell began to deteriorate and was eventually transferred to a convalescent

facility where he died.

       Plaintiffs sued Defendants and several other doctors contending that Dell should

not have had back surgery based on his medical condition at the time, his age, and on the

morning of the surgery he did not want to go through with the surgery. After two years

of exchanging discovery and several demurrers, Defendants submitted an offer of

compromise to Plaintiffs pursuant to section 998 offering to forego their costs to date and

malicious prosecution. Plaintiffs never responded to the section 998 offers. The matter

went to a jury trial and Defendants prevailed. The trial court awarded Defendants their


       1 All further statutory references are to the Code of Civil Procedure unless
otherwise indicated.

                                              2
costs for expert witnesses pursuant to section 998 finding the offers to compromise were

made in good faith.

       Plaintiffs contend on appeal that the trial court erred by awarding Defendants their

expert witness fees because the section 998 offer was made too early in the litigation,

making it unreasonable as a matter of law.

                      FACTUAL AND PROCEDURAL HISTORY

       A.     SUMMARY OF FACTS2

       According to the allegations in the Fifth Amended Complaint (5AC) and Dell’s

medical records, Dell was 83 years old on November 1, 2013, and felt under the weather,

so he went to High Desert. He was admitted and diagnosed with shortness of breath.

Dell had several preexisting conditions, including COPD, diabetes, and congestive heart

failure. Dr. Munir became Dell’s attending doctor. Dell was diagnosed with pneumonia

and it was noted that he was mildly cognitively impaired. Dr. Munir referred Dell to an

orthopedic consultant because Dell was complaining of mild neck pain. He also was

having difficulty walking, which had worsened in the prior six months. Dell was seen by

Dr. Parmar. An MRI of Dell’s spine was performed, and abnormalities were detected.

Dr. Parmar recommended surgery, which was scheduled for November 7, 2013. Dell

gave his consent. Plaintiffs insisted that on the morning of the surgery, Dell had


       2 This case went to jury trial, but Plaintiffs have not made the trial part of the
record on appeal. Plaintiffs have only provided parts of the record, including the 5AC
and the records relating to the memorandum of costs filed by Defendants and their
response. Deposition transcripts have not been included with the record. Defendant
provided over 1,500 pages of Dell’s medical records, which are mostly irrelevant to the
issues on appeal.

                                             3
withdrawn his consent but the surgery was nonetheless performed by Dr. Parmar. Dell’s

surgery lasted for three hours. After the surgery, Dell suffered a Vancomycin-Resistant

Enterocci (VRE) infection. He had vocal paralysis. He had postoperative respiratory

distress and was admitted to ICU. Dell was discharged to hospice care when he advised

doctors he did not want further aggressive measures taken. He died on December 7,

2013.

        On November 6, 2013, Dell gave his written consent to the spine surgery. A nurse

noted on November 7, 2013, that Dell did not want to go to surgery because he was

hungry. Dell was taken to surgery.

        B.      FILIINGS PRIOR TO THE SECTION 998 MOTIONS TO

                COMPROMISE

        On August 15, 2014, Plaintiffs filed their original complaint for compensatory,

treble and punitive damages (complaint) against Defendants and several other persons

and entities.3 Plaintiffs alleged 15 causes of action, including against Defendants,

negligence, breach of fiduciary duty, fraud in the inducement, negligent

misrepresentation, fraud pursuant to Penal Code sections 484 and 496, and elder abuse.

Stewart Dell submitted his declaration. He was Dell’s biological son. Dell died on

December 7, 2013. His cause of death was listed as Chronic Obstructive Pulmonary

Disease (COPD).




        3   Dr. Munir was not named in the original complaint.

                                              4
       A demurrer to the first complaint was granted on August 17, 2015, as to nine of

the causes of action. A second amended complaint was filed on October 2, 2015 and a

demurrer was granted on December 7, 2015 as to several of the causes of action. The

only remaining claims after the demurrer to the second amended complaint against Dr.

Parmar were for negligence, breach of relationship of trust, and elder abuse.

       Included with the demurrer was evidence that had been obtained in discovery.

Dell’s daughter, Catherine Heaton, was deposed on December 18, 2015. She

acknowledged that Dell had told the nurses on the morning of his surgery that he did not

want to go to surgery.

       Another family member, Victoria Lynn Modeste, was deposed on February 14,

2017. She was with Dell that morning and was aware that Dell was scheduled for spine

surgery. She was asked if Dell had any concern about going in for spine surgery. She

stated, “Yes, but . . . he seemed resigned to it. And this had been a problem he had had

for over a year. And so it seemed like the only solution that anyone—any doctor that we

saw came up with.” She never heard Dell tell anyone he did not want to go into the

surgery; he was resigned to the fact he needed it. She thought he may not have wanted

the surgery because it was delayed that day and he was hungry and thirsty. He wanted

the surgery to resolve his dizziness. She was present when Dell was taken in to surgery.

       Plaintiffs responded to special interrogatories in January 2015 and December

2015. Defendants filed a notice of lodging of original deposition transcripts for trial on

March 18, 2019. In that notice, it showed that Modeste’s deposition was completed

February 14, 2017; Dr. Parmar’s deposition was taken on September 26, 2016; and


                                             5
several other treating doctors were completed between October 2016 and September

2018.

        C.    SECTION 998 OFFERS

        On February 3, 2017, Defendants submitted section 998 offers to all Plaintiffs.

The offers to compromise were for a waiver of costs and waiver of a cause of action for

malicious prosecution in exchange for dismissal with prejudice; a general release in favor

of Dr. Parmar and Dr. Munir; and the parties were to bear their own costs and attorney

fees. Plaintiffs did not respond to the offers and they expired by rule of law on March 10,

2017.

        D.    JURY TRIAL AFTER THE SECTION 998 OFFERS

        On February 22, 2018, Plaintiffs filed their 105-page 5AC and named Defendants

and several other persons and entities. They alleged numerous causes of action against

Defendants and other persons and entities. Plaintiffs alleged against Defendants causes

of action of negligence and breach of duty of relationship of trust and confidence. They

alleged against High Desert and Dr. Parmar, elder abuse and battery.

        On March 23, 2018, Dr. Parmar’s motion for summary adjudication on the 5AC

was denied. On April 12, 2019, the “court order[ed] elder abuse cause of action claim

out” and “breach of fiduciary obligation is out,” as against Dr. Parmar. Trial proceeded

only on battery and medical negligence against Dr. Parmar and against Dr. Munir for

medical negligence.

        The matter went to a jury trial commencing on March 18, 2019. The jury entered

a special verdict on April 16, 2019. It reached the decision that Doctors Munir and


                                             6
Parmar were not negligent in their treatment of Dell. Twelve of the jurors found that Dr.

Munir was not negligent. For Dr. Parmar, 10 of the 12 jurors reached the decision that he

was not negligent. All 12 jurors found that Dr. Parmar did not commit a medical battery

on Dell. Plaintiffs would take nothing after trial. The judgment was signed by the trial

court on May 6, 2019.

        E.     MEMORANDUM OF COSTS

        Dr. Munir filed a memorandum of costs on June 4, 2019. The total amount

requested was $69,353.46. He requested expert witness fees in the amount of

$42,816.25. Dr. Parmar filed a memorandum of costs on June 6, 2019. Dr. Parmar

requested $128,060 in expert witness fees pursuant to the section 998 offer. The total

amount requested by Dr. Parmar was $163,088.90.

        Plaintiffs filed a motion to tax costs submitted by Dr. Munir. Plaintiffs sought to

strike the $42,816 expert witness fees. Plaintiffs argued the section 998 offer by Dr.

Munir was not reasonable and did not satisfy the good faith requirement. Plaintiffs’

counsel filed a declaration opining that the section 998 offer was not made in good faith;

when it was served, Plaintiffs had only taken a few depositions and it was too early in the

case.

        Plaintiffs also filed a motion to tax costs submitted by Dr. Parmar. Plaintiffs

argued that the expert witness fees should be stricken because the section 998 offer was

not reasonable. Plaintiffs insisted that the section 998 offer was not made in good faith.

The medical malpractice and elder abuse claims would have resulted in an award of

hundreds of thousands of dollars. The offer of a waiver of costs was not reasonable.


                                              7
Further, the offer was made early in the case. In addition, the award of expert witness

fees, even if the section 998 offer was reasonable, was still discretionary.

       Dr. Munir filed opposition to Plaintiffs’ motion to tax costs. Dr. Munir contended

that since he served Plaintiffs with section 998 offers to compromise, which were not

accepted and expired as a matter of law, he was entitled to expert witness fees. The

offers to compromise were made in good faith. Dr. Munir alleged that the matter was

initiated on August 15, 2014. Two years after the initiation of the lawsuit, after several

critical depositions were taken, Dr. Munir made his offer to compromise for a waiver of

costs (which at the time totaled $4,500) and malicious prosecution. Dr. Munir, at the

time of the offer, believed the matter was completely defensible. Further, an unanimous

defense verdict was entered by the jury. Plaintiffs’ motion to tax costs should be

rejected. Dr. Munir contended, “Here, because Dr. Munir obtained a defense verdict, his

998 offers in exchange for waiver of costs and malicious prosecution were a reasonable

prediction of the ultimate outcome and are prima facie evidence his offers were

reasonable.”

       Further, at the time of section 998 offers, Plaintiffs were aware of the information

that was possessed by Dr. Munir. Both sides had access to the treating physicians’

records and critical depositions had been completed. Plaintiffs never complained about

the section 998 offers and let them expire as a matter of law. Dr. Munir also pointed out

that the case that went to trial was only on a wrongful death claim against Dr. Munir, not

an elder abuse claim. Plaintiffs dismissed several other physician codefendants prior to

trial for waivers of costs.


                                              8
       Attached to the opposition to the motion to tax costs was counsel’s declaration. It

noted that the depositions of Catherine Heaton and Stewart Dell were taken in September

and December 2015. Dr. Munir’s deposition was taken on October 21, 2016. Counsel

further set forth the dates that discovery was provided. Also attached was the original

trial setting for July 24, 2017. Dr. Munir’s section 998 offers were also attached,

advising Plaintiffs that he had incurred $4,500 in costs up to date.

       Dr. Parmar also filed an opposition to the motion to tax costs. Dr. Parmar noted

the verdict on the negligence cause of action was 10-2, and the medical battery was 12-0.

Plaintiffs never responded to the offers to compromise. The section 998 offers were

made on February 3, 2017, and Dr. Parmar believed at the time that the lawsuit was

completely defensible based on the medical records and depositions. Further, it was up to

Plaintiffs to show that the section 998 offers were unreasonable. Reasonableness should

be measured against the jury verdict. In this case, the jury found in favor of Dr. Parmar

which was prima facie evidence that the offers were reasonable.

       Dr. Parmar further argued that at the time of the offer, Plaintiffs already had a

chance to review the medical records and the defense experts concluded that the

treatment provided by Dr. Parmar did not cause Dell’s death. The offers were made on

February 3, 2017, and the matter was set for trial on July 24, 2017. Plaintiffs had ample

opportunity to review the evidence. Plaintiffs had already taken the depositions of Dr.

Palmar, Dr. Munir and other doctors who treated Dell at High Desert. Stewart Dell and

Catherine Heaton had been deposed. Dr. Parmar was entitled to all expert fees incurred

after February 3, 2017.


                                              9
       F.     RULING ON THE MOTION TO TAX COSTS

       The motion to tax costs was heard on August 8, 2019. The trial court first

addressed the argument pursuant to section 998. The trial court stated, “I think under the

particular facts of this case the offers—I cannot say that they were unreasonable.”

Plaintiffs argued that by allowing costs in this case it would give an incentive to

defendants to make section 998 offers to compromise early in the case in order to get

their expert witness fees. Plaintiffs insisted that an offer to forego $4,500 in costs was

unreasonable based on the facts of the case. Dr. Munir’s counsel argued that the section

998 offers were made two years after the case was initiated. Dr. Munir also noted that

Plaintiffs had dismissed three other codefendant physicians for waivers of costs and

malicious prosecution just prior to trial. By their own actions, the offers were reasonable.

Dr. Parmar argued that the section 998 offers were made at the same time other

codefendants were entering into settlement agreements.

       The trial court adopted its tentative ruling and determined that Dr. Munir, High

Desert and Dr. Parmar were entitled to the their expert witness fees. Dr. Munir was

granted $45,513.93. Dr. Parmar was granted $132,903.90 in costs. Entry of Judgment

was made on August 23, 2019.

                                      DISCUSSION

       Plaintiffs contend the trial court erred by awarding Defendants their expert witness

fees because the section 998 offer was made too early in the litigation making it

unreasonable as a matter of law.




                                             10
       “We begin with basic legal principles underlying awards of attorney fees and costs

in civil litigation. ‘The “costs” of a civil action consist of the expenses of litigation,

usually excluding attorney fees. Under the common law rule, parties to litigation must

bear their own costs. The right to recover any of such costs is determined entirely by

statute. “It is axiomatic that the right to recover costs is purely statutory, and, in the

absence of an authorizing statute, no costs can be recovered by either party.” ’ ”

(Westamerica Bank v. MBG Industries, Inc. (2007) 158 Cal.App.4th 109, 125-126.) One

such statute is section 998. “[S]ection 998 ‘is a cost-shifting statute which encourages

the settlement of actions, by penalizing parties who fail to accept reasonable pretrial

settlement offers. A plaintiff who refuses a reasonable pretrial settlement offer and

subsequently fails to obtain a “more favorable judgment” is penalized by a loss of

prevailing party costs and an award of costs in the defendant’s favor.’ ” (Westamerica, at

p. 113.)

       Section 998, subdivision (b) provides, “Not less than 10 days prior to

commencement of trial . . . , any party may serve an offer in writing upon any other party

to the action to allow judgment to be taken or an award to be entered in accordance with

the terms and conditions stated at that time. The written offer shall include a statement of

the offer, containing the terms and conditions of the judgment or award, and a provision

that allows the accepting party to indicate acceptance of the offer by signing a statement

that the offer is accepted. Any acceptance of the offer, whether made on the document

containing the offer or on a separate document of acceptance, shall be in writing and shall

be signed by counsel for the accepting party or, if not represented by counsel, by the


                                              11
accepting party.” Subdivision (b)(2) provides, “If the offer is not accepted prior to trial

or arbitration or within 30 days after it is made, whichever occurs first, it shall be deemed

withdrawn, and cannot be given in evidence upon the trial or arbitration.” Subdivision

(c)(1) of section 998 provides, “If an offer made by a defendant is not accepted and the

plaintiff fails to obtain a more favorable judgment or award, the plaintiff shall not recover

his or her postoffer costs and shall pay the defendant’s costs from the time of the offer.

In addition, . . . the court or arbitrator, in its discretion, may require the plaintiff to pay a

reasonable sum to cover postoffer costs of the services of expert witnesses, who are not

regular employees of any party, actually incurred and reasonably necessary in either, or

both, preparation for trial or arbitration, or during trial or arbitration, of the case by the

defendant.”

       “A 998 offer is valid only if it is made in ‘good faith.’ [Citations.] A 998 offer is

made in good faith only if the offer is ‘ “realistically reasonable under the circumstances

of the particular case” ’ ” (Licudine v. Cedars-Sinai Medical Center (2019) 30

Cal.App.5th 918, 924 (Licudine).) “Whether a section 998 offer has a reasonable

prospect of acceptance is a function of two considerations, both to be evaluated in light of

the circumstances ‘at the time of the offer’ and ‘not by virtue of hindsight.’ [Citations.]

First, was the 998 offer within the ‘range of reasonably possible results’ at trial,

considering all of the information the offeror knew or reasonably should have known?

[Citation.] Second, did the offeror know that the offeree had sufficient information,

based on what the offeree knew or reasonably should have known, to assess whether the




                                                12
‘offer [was] a reasonable one,’ such that the offeree had a ‘fair opportunity to

intelligently evaluate the offer’?” (Id. at pp. 924-925.)

       “The pertinent cases have . . . identified a number of specific circumstances to be

examined. [¶] First, how far into the litigation was the 998 offer made? . . . [¶] Second,

what information bearing on the reasonableness of the 998 offer was available prior to the

offer’s expiration? Information may be obtained . . . through prelitigation exchanges

between the parties . . .; through postcomplaint discovery in the case . . .; [¶] [and] [t]hird,

did the party receiving the 998 offer alert the offeror that it lacked sufficient information

to evaluate the offer and, if so, how did the offeror respond?” (Licudine, supra, 30

Cal.App.5th at pp. 925-926.)

       “ ‘Where the defendant obtains a judgment more favorable than its offer, “ ‘the

judgment constitutes prima facie evidence showing the offer was reasonable.’ ” ’ ”

(Najah v. Scottsdale Ins. Co. (2014) 230 Cal.App.4th 125, 143-144 (Najah).) “

‘[W]hether a section 998 offer was reasonable and made in good faith is a matter left to

the sound discretion of the trial court.’ ” (Santantonio v. Westinghouse Broadcasting Co.

(1994) 25 Cal.App.4th 102, 117; see also Jones v. Dumrichob (1998) 63 Cal.App.4th

1258, 1262 (Jones).)

       In considering the Licudine factors in this case, first, the offer to compromise was

made two years after the initiation of the lawsuit by Plaintiffs. Plaintiffs had already filed

a second amended complaint and there had been numerous depositions already taken at

the time of the offer. The trial date had been set. While Plaintiffs insist that as a matter

of law the offer was made too early to be reasonable, they provide no case law to support


                                              13
such a claim. It is clear that the offer is viewed in light of all the circumstances at the

time and not solely upon the timing of the offer. (Licudine, supra, 30 Cal.App.4th at pp.

925-926.)

       Second, Plaintiffs had access to information that could help them determine and

evaluate the reasonableness of the offers to compromise. Plaintiffs had access to

numerous depositions that had been taken. Dr. Munir’s deposition was completed on

October 21, 2016. Dr. Parmar’s deposition was completed on September 26, 2016.

Depositions from other treating physicians were completed on October 27, 2016, and

February 13, 2017. Heaton and Stewart had their depositions taken in September 2015.

Modeste’s deposition was completed on February 14, 2017. Modeste stated that Dell was

aware of the spinal surgery and consented. This court has not been given the transcript of

the jury trial or the depositions so we cannot assume that the information Plaintiffs had at

the time of the offer could only show that they would prevail. We must conclude the trial

court, which was present for trial, was in the best position to determine that Defendants’

offers to compromise were reasonable.

       This is supported by the fact that Plaintiffs were unsuccessful and were awarded

nothing after the jury trial, which is prima facie evidence that the offer to pay their own

costs and not file a malicious prosecution action was reasonable. (Najah v. Scottsdale

Ins. Co., supra, 230 Cal.App.4th at pp. 143-144.)

       Finally, Plaintiffs never responded to the section 998 offers. Plaintiffs never

indicated they did not have enough information to evaluate the reasonableness of the




                                              14
offer. All three factors in Licudine support the trial court’s finding of reasonableness in

this case.

       Plaintiffs argue that this court must resolve the “split of authorities” between

Pineda v. Los Angeles Turf Club (1980) 112 Cal.App.3d 53 (Pineda) and Wear v.

Calderon (1981) 121 Cal.App.3d 818, 821 (Wear), and the case of Jones, supra, 63

Cal.App.4th 1258.

       In Pineda, plaintiff brought a wrongful death action seeking $10 million against a

racetrack and manufacturer of racing helmets for the death of a jockey at the starting gate.

Defendants prevailed at trial. The trial court found that defendants were not to be

awarded expert witness fees as their offer to compromise the case for $2,500 was

unreasonable. (Id. at p. 56, 62-63.) The appellate court concluded, “Under the

circumstances of this case the trial court had ample reason to find that the offer was not

reasonable. Although [defendant]’s liability was tenuous indeed, having in mind the

enormous exposure the trial court could find that [defendant] had no expectation that its

offer would be accepted. From this it follows that the sole purpose of the offer was to

make [defendant] eligible for the recovery of large expert witness fees at no real risk.”

(Pineda, supra, 112 Cal.App.3d at p. 63.)

       However, in Pineda, the court considered only one factor in determining the

reasonableness of the offer. The court never considered that defendants eventually

prevailed, and nothing was owed to Plaintiffs. The better practice is the evaluation

adopted by other cases such as Santantonio v. Westinghouse Broadcasting Co., supra, 25

Cal.App.4th 102. In that case, the appellate court concluded the defendant’s $100,000


                                             15
offer was not unreasonable or unrealistic, even though the plaintiff claimed $900,000 in

damages. (Id. at pp. 117-118.) The court reasoned that the “[d]efendants contended that

they had no liability to [the] plaintiff at all, and the jury ultimately agreed.” (Id. at p. 118;

see also Najah v. Scottsdale Ins. Co., supra, 230 Cal.App.4th at p. 145 [“[A]lthough

potential damages were extensive, given the reasonable possibility that liability did not

exist, the trial court did not abuse its discretion in determining that [the defendant’s] offer

was reasonable”]) Further, as noted, the court in Licudine considered numerous factors

relevant in assessing whether an offer to compromise is reasonable. Pineda’s focus on

just one factor is not persuasive authority.

       In Wear, supra,121 Cal.App.3d 818, a passenger in an automobile accident filed

suit against both drivers. One of the drivers served the passenger with an offer to

compromise in the amount of $1.00, which was rejected. The driver was successful in

the litigation, and the trial court granted her costs based on the offer to compromise. (Id.

at pp 819-820.) On appeal, the Wear court noted, “We believe that in order to

accomplish the legislative purpose of encouraging settlement of litigation without trial

[citation], a good faith requirement must be read into section 998. In other words, the

pretrial offer of settlement required under section 998 must be realistically reasonable

under the circumstances of the particular case. Normally, therefore, a token or nominal

offer will not satisfy this good faith requirement, particularly where, as here, there is no

cross-complaint.” (Id. at p. 821.) Relying on Pineda, the appellate court concluded the

$1.00 offer to compromise in the case was not reasonable as it was a token offer that




                                               16
would not be accepted. The award of expert witness fees was reversed. (Wear, at pp.

821-822.)

        Initially, the offer in this case was not nominal. The litigation had been ongoing

for two years and the costs were in the thousands of dollars. It is unclear how much

money Plaintiffs were seeking to obtain from Defendants as it was not provided in the

5AC and there were numerous other defendants. However, that was just one important

factor in determining reasonableness. Here, the trial court did not abuse its discretion by

concluding that the offer was reasonable especially in light of the jury finding of no

liability.

        Finally, in Jones, supra, 63 Cal.App.4th at p. 1262, plaintiffs sued an

anesthesiologist for battery and sexual battery after surgery. Defendant served plaintiffs

an offer to compromise pursuant to section 998 for a waiver of costs. (Id. at pp. 1261-

1262.) Plaintiffs rejected the offer and proceeded to trial after defendant’s motion for

summary judgment was denied. A unanimous jury found in favor of defendant and the

trial court awarded defendant $5,440 in expert witness fees. (Id. at p. 1261.)

        The appellate court upheld the award on appeal. The Jones court noted,

“appellants have failed to establish that the absence of a net monetary sum as part of a

pretrial statutory settlement offer constitutes a per se violation of the good faith

requirement. To the contrary, case law interpreting the good faith requirement allows for

great flexibility in customizing pretrial settlement offers.” (Jones, at p. 1264.) The Jones

court concluded the offer made by defendant was in good faith, as “We find no abuse

here in the trial court’s making a discretionary award of expert witness fees. Facially,


                                              17
respondent’s offer carried a significant value to appellants because, if accepted, it would

have eliminated appellants’ exposure to the very costs which are the subject of this

appeal, a sum appellants can hardly claim now to be de minimis. We are not obliged to

ignore the reality that respondent prevailed at trial. In fact, the trial result itself

constitutes prima facie evidence that the offer was reasonable, and the burden of proving

an abuse of discretion is on appellants, as offerees, to prove otherwise.” (Ibid.)

       The instant case is most akin to Jones. As in Jones, the amount of costs incurred

by Dr. Munir and Dr. Parmar prior to the offer to compromise were significant, and

Plaintiffs ultimately now owe almost $200,000 in costs. Additionally, Defendants

prevailed at trial. Further, we note that in Jones, the Plaintiffs also chose not to include

the jury trial transcripts. The court commented, “Appellants have failed to overcome the

presumption of reasonableness by references to the record. Considering that the

determination of the good faith and reasonableness of a section 998 compromise offer is

left to the sound discretion of the trial court [citation], appellants’ failure to designate the

reporter’s transcript of the trial as part of the record on appeal leaves this court with no

evidence upon which to base a finding that the trial court abused its discretion in

determining that respondent’s section 998 offer was reasonable. Given this omission, and

unlike the trial judge, we are unable to evaluate independently the strength of appellants’

case on the merits. Therefore, on this record, it would be speculative to make that

assessment ourselves, or to reject the trial court’s judgment.” (Jones, supra, 63

Cal.App.4th at p. 1264.) Further, the plaintiffs never responded and said they lacked

information to respond. Similarly, we do not have the trial transcripts or the deposition


                                                18
transcripts of Drs. Munir and Parmar. We cannot overturn the trial court’s decision

finding the reasonableness of the section 998 offer. We uphold the trial court’s ruling

awarding expert witness fees to Defendants.

                                       DISPOSITION

       We affirm the award of costs to Defendants. As the prevailing parties, Defendants

are awarded costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                        MILLER
                                                                                          J.


We concur:


RAMIREZ
                               P. J.


CODRINGTON
                                  J.




                                            19